J-S16032-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    SCOTT ANTHONY SCHAFFER                     :
                                               :
                       Appellant               :   No. 1085 MDA 2021

               Appeal from the PCRA Order Entered July 22, 2021
                  In the Court of Common Pleas of York County
              Criminal Division at No(s): CP-67-CR-0006359-2013


BEFORE:      PANELLA, P.J., KUNSELMAN, J., and COLINS, J.

MEMORANDUM BY COLINS, J.:                            FILED: AUGUST 29, 2022

        Scott Anthony Schaffer, pro se, appeals from the order denying, without

a hearing, his second petition filed pursuant to the Post Conviction Relief Act

(PCRA). See 42 Pa.C.S.A. §§ 9541-9546. The lower court found Schaffer’s

petition to be inexcusably untimely. On appeal, Schaffer raises a plethora of

issues in his brief, ranging from claims of ineffective assistance of counsel to

a contention that the Commonwealth unlawfully induced him into taking a

guilty plea. However, even after a liberal reading of Schaffer’s submissions,

we are unable to find any salient pleaded exception to the PCRA’s jurisdictional

time bar. We therefore affirm.

        Pursuant to a plea agreement, the court sentenced Schaffer on February

7, 2014, to what would ultimately become, in the aggregate, twenty-one to

____________________________________________


   Retired Senior Judge assigned to the Superior Court.
J-S16032-22



forty-two years of incarceration.1 In that plea agreement, Schaffer pleaded

guilty, but mentality ill, to third-degree murder and abuse of a corpse.2

Schaffer did not file any post-sentence motion or direct appeal.

       Approximately five years later, on April 3, 2019, Schaffer filed his first

PCRA petition. Two months later and after the appointment of counsel, on

June 7, 2019, Schaffer filed an amended petition. On June 20, 2019, following

an extensive colloquy involving Schaffer being placed under oath, Schaffer

withdrew this PCRA petition. The court was “satisfied that his petition was

knowingly, voluntarily and intelligently withdrawn after [Schaffer] had a full

opportunity to discuss the matters with counsel.” Trial Court Opinion,

11/24/21, at 2.

       At issue in the present appeal is the PCRA petition Schaffer filed on

January 29, 2021, which featured a nineteen-page and handwritten

supplemental brief. In response to his filing, the court issued notice pursuant

to Pennsylvania Rule of Criminal Procedure 907 that it intended to dismiss

Schaffer’s petition without any further proceedings.

       Ultimately, on July 22, 2021, the court dismissed Schaffer’s petition,
____________________________________________


1 Several weeks after sentencing, to reflect the maximum amount of time
allowed for a second-degree misdemeanor, Schaffer’s sentence was revised
down from an aggregate twenty-two to forty-four years of incarceration to the
range enumerated above.

2 See 18 Pa.C.S.A. § 2502(c) and 18 Pa.C.S.A. § 5510, respectively. The
former offense involved Schaffer repeatedly stabbing the victim, Steven
Schaffer, to death. The latter offense stemmed from the post-mortem
decapitation of the victim. See Guilty Plea/Sentencing Hearing, at 8-9. It
appears that Steven Schaffer was Scott Schaffer’s father. See id., at 2, 11.

                                           -2-
J-S16032-22



and Schaffer timely appealed from this decision. After being directed to do so,

Schaffer filed a statement of matters complained of on appeal, and the court,

thereafter, issued its corresponding opinion. As such, the appeal is ripe for

review.

       We employ a well-settled standard of review when considering appeals

from orders dismissing PCRA petitions:

       We review an order dismissing a petition under the PCRA in the
       light most favorable to the prevailing party at the PCRA level. This
       review is limited to the findings of the PCRA court and the evidence
       of record. We will not disturb a PCRA court's ruling if it is supported
       by evidence of record and is free of legal error. This Court may
       affirm a PCRA court's decision on any grounds if the record
       supports it. Further, we grant great deference to the factual
       findings of the PCRA court and will not disturb those findings
       unless they have no support in the record. However, we afford no
       such deference to its legal conclusions. Where the petitioner raises
       questions of law, our standard of review is de novo and our scope
       of review plenary.

Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa. Super. 2012) (citations

omitted).

       However, prior to analyzing the substance of Schaffer’s brief, we must

first ascertain whether this Court has the jurisdictional ability to consider his

claims. See Commonwealth v. Albrecht, 994 A.2d 1091, 1093 (Pa. 2010)

(discussing the jurisdictional dimensions of the PCRA’s timeliness requirement

and stating that a court may not address the claims raised in a PCRA petition

if it is not timely filed).

       PCRA petitions must be filed within one year of the date a judgment of

sentence becomes final. See 42 Pa.C.S.A. § 9545(b)(1). Specifically, given


                                        -3-
J-S16032-22



that Schaffer filed no direct appeal, his judgment of sentence became final “at

the expiration of time for seeking the review.” Id., at § 9545(b)(3). In

accordance with Pennsylvania Rule of Criminal Procedure 720, Schaffer had

thirty days to file a notice of appeal from his judgment of sentence. See

Pa.R.Crim.P. 720(A)(3). As such, Schaffer’s judgment of sentence became

final in March 2015, approximately one year and one month after its

imposition.

      As stated, supra, Schaffer’s instant PCRA petition was filed in January

2021. With that petition being filed almost six years after the deadline for filing

a timely PCRA petition, it is, therefore, patently untimely. See 42 Pa.C.S.A. §

9545(b)(3).

      Despite this, Schaffer was still permitted to file a PCRA petition beyond

the PCRA’s statutory one-year time period if he pleaded and proved one of its

three exceptions. See Commonwealth v. Pew, 189 A.3d 486, 488 (Pa.

Super. 2018) (highlighting that it is a petitioner’s burden to plead and prove

an exception). Schaffer was required to assert that:

      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this Commonwealth
      or the Constitution or laws of the United States;

      (ii) the facts upon which the claim is predicated were unknown to
      the petitioner and could not have been ascertained by the exercise
      of due diligence; or

      (iii) the right asserted is a constitutional right that was recognized
      by the Supreme Court of the United States or the Supreme Court



                                       -4-
J-S16032-22


       of Pennsylvania after the time period provided in this section and
       has been held by that court to apply retroactively.

Id., at § 9545(b)(1)(i-iii). Depending on when his claim arose, Schaffer had

to raise an exception either within one year or within sixty days of the date

his claim could have first been presented. See id., at § 9545(b)(2).3

       In looking at Schaffer’s brief, we are unable to find any basis for him to

overcome the PCRA’s time bar. With that said, we emphasize that Schaffer

only makes bald and vague references as to how the time bar is satisfied.

       However, in a generous consideration of what he has written, Schaffer

first asserts that he has adequately pleaded one of the exceptions because he

provided new evidence in 2019 that his DNA shows a biological relationship

with, inter alia, George Soros and Arnold Schwarzenegger. See Appellant’s

Brief, at 2. Schaffer next contends that he was not required to file his PCRA

petition within one year because his diagnoses of autism and schizophrenia

caused, in his words, “equitable tolling.” Id., at 8. After that, Schaffer

implicitly avers a time bar exception when he declares that the Commonwealth

engaged in misconduct for failing to disclose exculpatory evidence and for

prosecuting him when he was incompetent to stand trial. See id., at 12.

       To the extent his first proffered exception invokes the newly-discovered


____________________________________________


3 Section 9545(b)(2) was amended on October 24, 2018, effective in sixty
days (i.e., December 24, 2018). That amendment extended the time for filing
from sixty days of the date the claim could have been first presented to one
year. However, the amendment only applies to claims arising on December
24, 2017, or thereafter. See Act 2018, Oct. 24, P.L. 894, N. 146, § 3.

                                           -5-
J-S16032-22


facts exception, Schaffer was required to establish that: (1) the DNA “fact”

was unknown; and (2) the information could not have been timely uncovered

through due diligence. See Commonwealth v. Cox, 146 A.3d 221, 227 (Pa.

2016). In particular, Schaffer must clearly show “why he could not have

obtained the new fact(s) earlier with the exercise of due diligence.”

Commonwealth v. Monaco, 996 A.2d 1076, 1080 (Pa. Super. 2010).

       Schaffer states, in the facts section of his brief, that “[a] DNA test

between George Soros … and Arnold Swartzenneggar [sic] would prove their

[sic] the defendant’s biological family.” Appellant’s Brief, at 7. Based on his

use of the phrase “would prove” and because the sentence is unsupported by

any citation, it appears that he is asserting something that is not definitively

known. Therefore, it is not a “fact” within the meaning of the exception to the

PCRA’s time bar. Moreover, as he apparently learned of the possible DNA

connection in 2019, four years after his judgment of sentence became final,

Schaffer makes no attempt to show how he could not have made this finding

earlier through the exercise of due diligence.

       In his second exception, while we are sympathetic to his mental health

conditions,4 Schaffer has not articulated any way that these disorders can

serve to overcome the PCRA’s time bar or provide him with, as he phrases it,


____________________________________________


4  In addition to referencing George Soros and Arnold Schwarzenegger,
Schaffer’s brief also mentions Osama Bin Laden, the 2007-08 Lehman
Brothers collapse, a religious sacrificial murder for Islam, and the Golden State
Killer. See Appellant’s Brief, at 6-7.

                                           -6-
J-S16032-22


“equitable tolling.” Although it is unclear, Schaffer has seemingly tethered his

mental health conditions averment to the DNA evidence claim, as they are

contained within the same argument paragraph. See Appellant’s Brief, at 8.

For the reasons already stated, i.e., that Schaffer has adduced no new “facts”

and, too, has not shown due diligence, there is simply no cogent basis to find

that Schaffer has surmounted the PCRA’s time bar here either.

      In his third exception, Schaffer appears to be arguing that the

government, in some capacity, interfered with his ability to raise a prior claim,

which apparently, among other things, involved the withholding of exculpatory

information. Schaffer does not expound on what, in fact, the exculpatory

evidence was. See id., at 12. Schaffer further states that the Commonwealth

threatened him with a “worse charge” if he were to appeal his case, id., but

offers no evidentiary basis or record support in making such a claim. Absent

any clear indicia that the government violated the United States or

Pennsylvania Constitution or the laws of either jurisdiction, see 42 Pa.C.S.A.

§ 9545(b)(1)(i), Schaffer has not sufficiently developed his claim of

governmental interference and has therefore failed to prove an exception in

this domain.

      Accordingly, because Schaffer has not demonstrated that he has

sufficiently pleaded and proved an exception to the PCRA’s time bar, the

claims contained within his brief are untimely. As such, we, much like the

lower court, are without jurisdiction to adjudicate them. Therefore, we are


                                      -7-
J-S16032-22


compelled to affirm the PCRA court’s order dismissing his petition.

      Order affirmed




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 08/29/2022




                                    -8-